[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON SUPPLEMENTAL JUDGMENT AND DETERMINATION OF PRIORITIES
This action involved a degree of foreclosure by sale which was rendered on April 16, 1990. Thereafter, the property subject to the foreclosure action was sold; and on December 10, 1990, the first supplemental judgment was entered by the Court after the sale approving the sale, ordering the payments of expenses and the amount due plaintiff on the note and mortgage.
Said judgment indicated a remaining balance after such payments of $7,283.94.
Thereafter, the defendant Franklin Impressions, Inc., filed a motion for a determination of priorities and for further supplemental judgment. The defendant Timothy Ahern also filed a motion for determination of priorities.
The master was set down for hearing on April 1, 1991, at which the parties in interest were heard by the Court. Counsel for the plaintiff reported to the Court that it had no further interest, having been fully paid. Counsel for Franklin Impressions claimed a one-fourth interest in the balance on hand with the clerk by virtue of a judgment lien arising out of the action referred to in paragraph 8 of the complaint relating to the one-fourth interest of Michael K. Stern. Attorney Miano was present, representing the Saybrook Bank and Trust Company. Michael stern and Frederick stern presented the argument that no funds belonging to the co-owners/partners should be distributed by the clerk until certain partnership debts referred to in oral argument were paid. Some of the partnership debts claimed in this regard appear to the Court to relate to utilities, others to improvements made by companies owned or controlled by stern. The defendant Ahern was represented by counsel who simply claimed a one-fourth interest, or $1,820.98.
The defendant Franklin Impressions filed an affidavit of debt and a proposed calculation. The parties filed a copy of the deed reflecting the one-fourth interest of each defendant. The Court finds that the interest of Franklin Impressions, Inc. relates only to the one-fourth interest in the premises owned by Michael K. Stern, and accordingly orders the payment to Franklin Impressions, Inc. of the amount of $1,820.98; a similar amount to the defendants Frederick L. Stern, Thomas W. Anderson and Timothy J. Ahern.
LEUBA, J. CT Page 3141